DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 – 4, 7, and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites a first limitation of “… a sleeve having a constant outer diameter between a first end and a second end distal to the first end” in the first paragraph after the preamble and a second limitation of “at least partly expanding the sleeve between the first end and the second end of the sleeve …such that after expanding, the constant outer diameter of the sleeve continuously contacts a bolt hole between the first end and the second end of the bolt hole” in the last paragraph. The second limitation is indefinite for several reasons. First, regarding the recitation of “the constant outer diameter” in the second paragraph, this appear to refer to the ‘constant outer diameter’ of the first paragraph. However, because the last paragraph requires the sleeve to be ‘at least partly expanded,’ the outer diameter of the sleeve has been changed. Therefore, it is unclear as to what ‘diameter’ Applicant intends ‘the constant outer diameter’ to refer to. Secondly, if “the constant outer diameter” is interpreted to refer to the ‘outer diameter’ of the sleeve after expansion, it is further unclear as to whether Applicant intends “the constant outer diameter” to require the outer diameter of the sleeve after expansion to be constant between the first and second ends, or whether Applicant intends to require that only a portion of the sleeve after expansion to have a constant outer diameter. Examiner further notes that if the claim is interpreted to require a constant outer diameter between the first and second ends after expansion, it is further unclear as to how the step of ‘expanding the sleeve between the first and second ends’ can be done “partially.” Stated another way, if the sleeve is expanded to a constant outer diameter after expansion, it is unclear as to how the sleeve can only be “partially” expanded, as the sleeve must be consistently expanded between the first and second ends. For the purposes of this Office Action, Examiner will interpret the second limitation as “at least partly expanding the sleeve between the first end and the second end of the sleeve … such that after the at least partly expanding, a portion of the sleeve has a constant outer diameter, wherein the portion of the sleeve continuously contacts a holt hole wall between the first end and the second end of the bolt hole.”
Claim Rejections - 35 USC § 102
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 2, 4, and 7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kawamata (U.S. Patent Application Publication Number 2010/0193123).
As to claim 1, Kawamata teaches a method, comprising: inserting a sleeve having a constant outer diameter between a first end and a second end distal to the first end, made of a corrosion resistant metallic material, into a bolt hole having a first end, a second end distal to the first end, and a constant diameter (figures 4 and 5, element 40 being the ‘sleeve,’ left and right end of element 40 being the ‘first and second ends of the sleeve,’ respectively, element 46 being the ‘bolt hole,’ and left and right ends of element 46 being the ‘first and second ends of the bolt hole,’ respectively; pages 4 and 5, paragraphs 104 and 122). Examiner notes that ‘corrosion resistant metallic material’ can be found because Kawamata teaches the sleeve being made of aluminum (figures 4 and 5, element 40; page 4, paragraph 101), which Applicant’s Specification teaches is a ‘corrosion resistant metallic material’ (paragraphs 9 and 23). The ‘insertion hole’ of Kawamata (figures 4 and 5, element 46) may also reasonably be considered a ‘bolt hole’ because it is possible to insert a bolt into the insertion hole. Kawamata further teaches partly expanding the sleeve between the first end and the second end of the sleeve using an expanding tool to be fixed in the bolt hole such that after the at least partly expanding, a portion of the sleeve has a constant outer diameter, wherein the portion of the sleeve continuously contacts a holt hole wall between the first end and the second end of the bolt hole (figures 5 – 6, element 30 being the ‘expanding tool’ and element 41a is the ‘portion of the sleeve’; pages 5 and 6, paragraphs 119 – 122 and 138 – 141). Examiner first notes that ‘partly expanding the sleeve between the first end second ends of the sleeve’ can be found because Kawamata expressly teaches expanding a section of the sleeve that is located between the first and second ends of the sleeve (figures 5 and 6, element 41 being the ‘section of the sleeve between the first and second ends of the sleeve’; page 5, paragraph 122). Examiner notes that the claim does not require that the sleeve be expanded ‘from the first end of the sleeve to the second end of the sleeve.’ The claim merely requires that the sleeve be expanded ‘between the first and second ends of the sleeve.’ Because Kawamata teaches the sleeve being expanded in a section ‘between the first and second ends of the sleeve,’ Kawamata meets the limitation of the claim. Furthermore, Kawamata  teaches expanding the sleeve ‘such that a portion of the sleeve continuously contacts a bolt hole wall between the first and second ends of the bolt hole.’ This can also be found because Kawamata expressly teaches expanding portion 41a of the sleeve, which spans the entire length of the bolt hole wall (figures 5 and 6, elements 41a and 46; page 5, paragraph 122). Examiner notes that the claim does not require the sleeve to be expanded such that the sleeve continuously contacts the bolt hole wall between the first and second ends of the sleeve, it merely requires that the sleeve continuously contacts the bolt hole wall between the first and second ends of the bolt hole.
As to claim 2, the discussion of claim 1 is incorporated herein.
As to claim 4, Kawamata teaches the expander tool being a tube expander (figures 5 and 6, element 30 being the ‘tube expander’; pages 5 and 6, paragraphs 119 – 122 and 138 – 141).
As to claim 7, Kawamata teaches that the sleeve protrudes from the bolt hole at each of the first and second ends of the sleeve to form a holding rim when the sleeve is expanded (figure 6, left and right sides of element 40 being the ‘holding rim’; page 4, paragraphs 108 – 109).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 3 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Kawamata as applied to claim 1 above.
As to claim 3, Kawamata teaches the sleeve having a thickness of 0.5 to 5mm (figures 4 and 5, element 41; page 4, paragraph 105), which makes obvious a thickness of at least 1.2 mm.
As to claim 11, Kawamata teaches that the expanding tool is a roller machine (figure 3, element 30 being the ‘roller machine’). Examiner notes that this can be found because the ‘connecting device’ of Kawamata (element 30) may reasonably be considered a ‘roller.’ However, Kawamata further teaches the roller machine being powered a hydraulic cylinder (figures 5 and 6, element 25; page 5, paragraph 118), rather than a pneumatically cylinder. Examiner takes official notice that it is known in the art to employ both hydraulic and pneumatic means to power or ‘push’ a cylinder. Therefore, it would have been obvious to one skilled in the art to substitute a pneumatic cylinder for the hydraulic cylinder of Kawamata, because one skilled in the art would have appreciated that either a pneumatic or hydraulic cylinder would provide sufficient force to ‘push’ expanding tool of Kawamata.
Examiner notes that Applicant has not argued or otherwise traversed the Examiner’s finding of Official Notice. Therefore, Applicant has admitted that the Examiner’s finding of Official Notice is common knowledge or well known in the art. MPEP 2144.03.
Response to Arguments
Applicant's arguments filed July 13, 2022 have been fully considered but they are not persuasive.
Applicant first argues, on pages 7 – 8, that Kawamata does not teach a ‘sleeve having a constant outer diameter between a first and second end,’ as recited by claim 1. Examiner disagrees. Examiner notes that Kawamata clearly teaches the sleeve having a constant outer diameter between first and second ends (figure 4, element 40 being the ‘sleeve’ and left and right ends of element 40 being the ‘first and second ends,’ respectively; page 4, paragraph 100, which teaches element 40 as being “straight” and having “round” cross-sectional shape). Examiner notes that Applicant seems to interpret Kawamata such that die element 1 as being the ‘sleeve,’ while Examiner is reasonably interpreting “pipe” element 40 as the sleeve (figure 4, element 40; page 4, paragraphs 100).
Applicant next seems to argue, on pages 7 – 9, that Kawamata does not teach “such that after expanding, the constant outer diameter of the sleeve continuously contacts a bolt hole wall between the first end and the second end of the bolt hole.” For the reasons explained in the 112(b) rejection above, this limitation is indefinite. As further explained above, Examiner has reasonably interpreted the limitation as “such that after the at least partly expanding, a portion of the sleeve has a constant outer diameter, wherein the portion of the sleeve continuously contacts a holt hole wall between the first end and the second end of the bolt hole.” This is also clearly taught by Kawamata (figures 5 – 6, element 30 being the ‘expanding tool’ and element 41a is the ‘portion of the sleeve’; pages 5 and 6, paragraphs 119 – 122 and 138 – 141).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J BESLER whose telephone number is (571)270-5331. The examiner can normally be reached Monday - Friday, 10:30 am - 7:30 am (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on 571-272-4526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J BESLER/Primary Examiner, Art Unit 3726